Citation Nr: 1825444	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-37 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in Oakland, California certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Oakland RO.


VETERAN'S CONTENSIONS

The Veteran contends that his current bilateral tinnitus was caused by or is related to his military service.  The Veteran reports that his military duties included working as a missile launch officer at Grand Forks Air Force Base.  The Veteran details excessive noise exposure while working frequent "24-hour alert" duties that presented loud alarms, klaxons, and generators.   


FACTUAL FINDINGS

1.  A May 2012 VA examination documented the Veteran's reports of bilateral tinnitus. 

2.  As part of the Veteran's military occupational specialty of missile launch officer, the Veteran was exposed to excessive noise in service.  In a July 2016 statement, the Veteran competently and credibly reported that he would work two to three "24-alert tours" at the LCC.  He explained that the LCC presented a "very loud noise environment" due the combined effect of printers, alarms, klaxons, and generators.  He stated that he "often felt ringing in my ears after my 24-hour alert tours."

3.  In May 2017 statement, the Veteran's older sister, C.K.M., recalled that shortly after the Veteran separated from the military he reported hearing buzzing in his ears.  In a July 2016 statement, the Veteran's younger sister, S.L.C., stated that he would see the Veteran on leave and holidays.  When they met, the Veteran reported that he heard ringing in his ears.  In a July 2016 statement, a fellow service member, D.B.H., reported that he was station at Grand Forks Air Force Base with the Veteran.  He stated that "we would often complain about the noise level in the Launch Control Station (LCC) where we both served."  He recalled that the Veteran would complain of ringing in the ears after he returned from his "24 hour alert tours." 

4.  The Veteran is competent to detail his symptoms of tinnitus due to the disability's unique and readily identifiable features.  His statements regarding the onset of tinnitus during service are credible.


LEGAL CONCLUSION

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


ORDER

Service connection for tinnitus is granted. 





____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


